QWICK MEDIA INC. (the “Company”) Management’s Discussion and Analysis of Operations for the three months ended March 31, 2013 May 30, 2013 INTRODUCTION The following management’s discussion and analysis (“MD&A”) is a review of operations, current financial position and outlook for the Company and should be read in conjunction with the Company’s audited consolidated financial statements for the three months ended March 31, 2013. Readers are encouraged to review the Company’s financial statements in conjunction with this document, copies of which are filed on the SEDAR website at www.sedar.com. The Company prepares its financial statements in accordance with generally accepted accounting principles in the United States. All dollar figures included herein are quoted in U.S. dollars unless otherwise noted. This discussion and analysis is prepared as of May 30, 2013. FORWARD-LOOKING INFORMATION Certain statements in this MD&A are forward-looking statements, which reflect management’s expectations regarding the Company’s future growth, results of operations, performance and business prospects and opportunities. Forward-looking statements consist of statements that are not purely historical, including any statements regarding beliefs, plans, expectations or intentions regarding the future. Such statements are subject to risks and uncertainties that may cause actual results, performance or developments to differ materially from those contained in the statements. No assurance can be given that any of the events anticipated by the forward- looking statements will occur or, if they do occur, what benefits the Company will obtain from them. These forward-looking statements reflect management’s current views and are based on certain assumptions and speak only as of May 30, 2013. These assumptions, which include, management’s current expectations, estimates and assumptions about the global economic environment may prove to be incorrect. A number of risks and uncertainties could cause the Company’s actual results to differ materially from those expressed or implied by the forward-looking statements, including a renewed downturn in international economic conditions; any adverse occurrence with respect to the development or marketing of the Company’s technology; any adverse occurrence with respect to any of the Company’s licensing agreements; an inability to successfully bring products to market; product development or other initiatives by the Company’s competitors; fluctuations in the availability and cost of materials required to produce the Company’s products; any adverse occurrence with respect to distribution of the Company’s products; potential negative financial impact from claims, lawsuits and other legal proceedings or challenges; and other factors beyond the Company’s control. There is a significant risk that such forward-looking statements will not prove to be accurate. Investors are cautioned not to place undue reliance on these forward-looking statements. No forward-looking statement is a guarantee of future results. Except as required by law, the Company disclaims any intention or obligation to update or revise any forward-looking statements, whether as a result of new information, future events or otherwise. There is a significant risk that such forward-looking statements will not prove to be accurate. Investors are cautioned not to place undue reliance on these forward-looking statements. No forward-looking statement is a guarantee of future results. BUSINESS OF THE COMPANY The Company is a development stage company engaged in the business of developing and customizing software and hardware for use in digital media kiosks. It was incorporated on October 5, 2000 under the laws of the state of Nevada. Effective June 26, 2006, the Company re-domiciled from the State of Nevada to the State of Washington. Effective July 7, 2009, the Company re-domiciled from the State of Washington to the State of Wyoming for the sole purpose of affecting a continuance to the Cayman Islands. Effective July 28, 2009, the Company re-domiciled to the Cayman Islands. On January 28, 2011, the Company completed the acquisition of Qeyos Ad Systems Inc. (“Qeyos”), pursuant to which the Company acquired all of the issued and outstanding common shares of Qeyos from its shareholders in exchange for the issuance of a total of 4,789,035 common shares of the Company (each, a “Share”) on the basis of one Share for each share of Qeyos. On April 19, 2011, Qeyos incorporated Wuxi Xun Fu Information Technology Co., Ltd. (“Wuxi”) under the laws of the People’s Republic of China (the “PRC”) as a wholly-owned foreign subsidiary of Qeyos, in order to facilitate the conduct of the Company’s operations in the PRC. Wuxi currently employees 12 people at an aggregate cost of approximately $20,000 per month, who provide the Company with software development services. The Company develops interactive proprietary software, know-how and hardware. QwickView™ touch screen software is built in C# programming language on a Windows® multi-touch platform. The software development architecture team in Burnaby, British Columbia, Canada provides technical and creative guidance for coders in Wuxi, China. This strategy leverages production outsourcing and high execution speed. QwickView™ hardware is the physical product that acts as a point of service terminal for end users. Hardware manufacturing and development is managed from Nevada, Taiwan and also Shenzhen, China, thirty minutes west of Hong Kong. The Company’s software and hardware is used in the interactive segment of the digital out-of-home (“DOOH”) advertising industry. Its principal business is to provide clients with advertising opportunities through self-service interactive smart boards and digital kiosks, interactive window displays, interactive transit displays and other interactive out-of-home advertising displays, such as digital wallscapes, spectaculars and mall displays that the Company offers in North American advertising markets. The Company’s business in China has been consolidated to software development via Wuxi. OVERALL PERFORMANCE As a development stage company, although the Company has had limited but increased revenue over the past two fiscal years, it has also incurred increased expenses over the past two fiscal years to fund final development of its proprietary software, and deployment of the results of that work on certain on-going U.S. and Canadian based proof of technology pilot projects commenced at the end of August 2012.These pilot projects were undertaken in lieu of pursuing other smaller scaled sales opportunities. Management expects the Company’s revenue to increase and its expenses to decrease while the Company commences the full scale market release of its product offering into established third party sales distribution channels using the Internet as an alternative to the past costs incurred to employ an internal sales staff in Burnaby, British Columbia.In addition, the Company is nearing the successful completion of its confidential technology pilot projects in the U.S. with the expectation of an opportunity to enter negotiations for definitive agreements that are expected to enable the Company to monetize new opportunities for advertisers to utilize the Company’s proprietary interactive touch screen technologies in the large retailer arena.While we have taken steps to reduce the size of our internal sales staff, we will maintain our current level of programming employees to oversee sales deployment of our completed software products.See “Business of the Company” for additional details regarding the Company’s business. The Company’s future performance is largely tied to completing definitive agreements with end-users of its software product offering, and the overall financial markets. The Company’s future is also dependent upon its ability to obtain adequate financing and upon future profitable operations.Management has plans to seek additional capital financing through private placements and public offerings of the Company’s common stock and from the issuance of promissory notes. Uncertainty in credit markets has led to increased difficulties in raising and borrowing funds. As a result, the Company may have difficulties in completing equity or debt financings for the purposes of maintaining its current level of operations, and marketing its completed software products, without diluting the interests of current shareholders of the Company. As at March 31, 2013, the Company had a working capital deficiency of $2,461,406 (December 31, 2012: working capital deficiency of $1,834,295), cash of $216,066 (December 31, 2012: $143,280) and accumulated losses of $9,324,206 for the period from inception on October 5, 2000 to March 31, 2013. Management expects the Company to incur further losses in the development of the Company’s business, all of which casts substantial doubt on the Company’s ability to continue as a going concern. 2 The Company’s total revenue increased by $10,732 to $37,862 for the three months ended March 31, 2013 (“Q1 2013”) compared to $27,130 for the three months ended March 31, 2012 (“Q1 2012”) and the Company’s total expenses decreased by $173,885 to $682,939 for Q1 2013 from $856,824 for Q1 2012. This resulted in a decreased net loss of $645,077 for Q1 2013 compared to a net loss of $829,694 for Q1 2012.The increased revenue during Q1 2013 was mainly due to pursing certain smaller deployments of software products undertaken prior to commencing its U.S. and Canadian technology pilot projects.The expenses incurred during Q1 2013 were mainly attributable to software product development and testing.Management anticipates that expenses will continue to be high until the Company achieves profitable operations.Expenses incurred during Q1 2013 decreased compared to Q1 2012 mainly due to decreased expenses attributable to: salaries, wages and benefits (Q1 2013: $325,141; Q1 2012: $501,125); advertising and promotion (Q1 2013: $1,422; Q1 2012: $36,671); office and administrative (Q1 2013: $74,339; Q1 2012: $100,213); consulting fees (Q1 2013: $6,844; Q1 2012: $34,709) and professional fees (Q1 2013: $29,386; Q1 2012: $43,572). Management anticipates that the Company’s cash and cash equivalents will not be sufficient to meet its working capital requirements for the next twelve month period and that additional funds will need to be raised through equity or debt financings to fund product development and ongoing operations.Although the Company has secured financings in the past, there is no assurance that the Company will be able to do so in the future on terms that are favourable to the Company or at all.The Company may have difficulty raising additional funds as necessary due to a number of uncertainties and risk factors, including uncertainty in credit markets and general economic downturns. See “Results of Operations”, “Liquidity and Capital Resources” and “Risk Factors”. As the Company nears the successful conclusion of its software technology pilots in the U.S. it will need to conclude definitive agreements with the potential end-users of its software previously engaged in such pilots.If the Company is unable to complete such definitive agreements on favourable terms, or at all, the Company will need to pursue alternate end-users and perhaps engage in further proof of technology pilot programs in such retailer markets.Therefore, until the Company concludes such definitive agreements its outlook for deriving revenue from its current product offering could be delayed by an estimated 6 to 9 months from the commencement of its current fiscal year ending December 31, 2013. Such delay could result in a reduction in enterprise value leading to increased dilution of its shareholders holding common shares in its capital stock in consequence of raising additional funds as discussed though equity or convertible debt financings. SUMMARY OF QUARTERLY RESULTS The following table sets out selected financial information for the Company for its eight most recent quarters: March 31, 2013 December 31, 2012 September 30, 2012 ($) June 30, 2012 Revenues Operating Expenses Net Loss Loss per Share (Basic and Diluted) March 31, 2012 December 31, 2011 September 30, 2011 ($) June 30, 2011 Revenue Operating Expenses Net Loss Loss per Share (Basic and Diluted) The Company incurred negative revenue in the fourth quarter of 2012 due to adjustments and write-offs of previously invoiced revenues. The Company incurred negative revenue in the fourth quarter of 2011 due to the write-off of an amount of $96,157.50 previously charged to Yokohama Tire (Canada) Inc. 3 DISCUSSION OF OPERATIONS Three Months Ended March 31, 2013 Compared to the Three Months Ended March 31, 2012 The Company generated $37,862 in revenue during Q1 2013compared to $27,130 during Q1 2012. The reason for the increase in revenue was a result of significant marketing and sales operations of the Company’s operating subsidiary, Qeyos Ad Systems Inc., which resulted in the generation of operating revenues from a variety of sources, including sales and rentals of digital media kiosks, fees for custom software development for kiosk customers, and advertising fees from advertisers on the digital media kiosks sold, rented or otherwise deployed to a variety of venues in Canada, including retail shopping malls and convention centres. The Company’s expenses decreased from $856,824 during Q1 2012 to $682,939 during Q1 2013. The decrease from Q1 2012 to Q1 2013 was mainly due to decreased expenses attributable to: salaries, wages and benefits (Q1 2013: $325,141; Q1 2012: $501,125); advertising and promotion (Q1 2013: $1,422; Q1 2012: $36,671); office and administrative (Q1 2013: $74,339; Q1 2012: $100,213); consulting fees (Q1 2013: $6,844; Q1 2012: $34,709) and professional fees (Q1 2013: $29,386; Q1 2012: $43,572). These decreased expenses were offset in part by the following increased expenses: management fees (Q1 2013: $77,257; Q1 2012: $1,773); foreign exchange (Q1 2013: $24,382; Q1 2012: ($6,771)); and amortization (Q1 2013: $11,195; Q1 2012: $9,292). Net loss decreased by $184,617 from $829,694 during Q1 2012 to $645,077 during Q1 2013. The decreased net loss is mainly due to decreased expenses coupled with increased revenue from Q1 2012 to Q1 2013. The Company’s total assets increased by $157,658 from $721,637 as at December 31, 2012 to $879,295 as at March 31, 2013.The increase in total assets is mainly due to an increase of $168,780 in total current assets from $641,299 as at December 31, 2012 to $810,079 as at March 31, 2013 due to increased cash (March 31, 2013: $216,066; December 31, 2012: $143,280), accounts receivable (March 31, 2013: $169,292; December 31, 2012: $152,922) and inventory (March 31, 2013: $423,850; December 31, 2012: $344,208), offset in part by decreased prepaid expenses (March 31, 2013: $871; December 31, 2012: $889). The Company’s increase in total assets was offset by an increase in the Company’s total liabilities from $2,475,594 as at December 31, 2012 to $3,271,485 as at March 31, 2013. The increase in liabilities was mainly due to an increase of $750,919 in amounts due to related parties from $2,073,960 as at December 31, 2012 to $2,824,879 as at March 31, 2013. During fiscal 2012, a director of the Company and certain companies controlled by that director advanced $2,073,960 to the Company as an unsecured, non-interest bearing demand loan to fund the ongoing operations of the Company.An additional $750,919 was advanced by that same director to the Company during Q1 2013, which advance is also unsecured, non-interest bearing and due on demand. See “Related Party Transactions”. The tables set out under the heading “Additional Disclosure for Venture Issuers without Significant Revenue” set out the components of the Company’s expenses for the three months ended March 31, 2013. ADDITIONAL DISCLOSURE FOR VENTURE ISSUERS WITHOUT SIGNIFICANT REVENUE The Company has generated minimal revenues since incorporation and it does not have any real property interests. The following table sets out the components of the Company’s general and administrative expenses for Q1 2013 as compared to Q1 2012: Three months ended March 31, 2013 (unaudited) ($) Three months ended March 31, 2012 (unaudited) ($) Advertising and promotion Amortization Consulting fees Filing fees Foreign exchange Interest and bank charges Management fees Office and administrative Professional fees Rent Salaries, wages and benefits Software development costs - - Travel Total Expenses 4 LIQUIDITY AND CAPITAL RESOURCES The following table sets out the components of the Company’s liquidity and capital resources as at March 31, 2013 as compared to December 31, 2012: March 31, 2013 (unaudited) ($) December 31, 2012 (audited) ($) Cash Working capital (deficit) Total assets Total liabilities The Company’s working capital deficit increased from $1,834,295 at December 31, 2012 to $2,461,406 at March 31, 2013 due mainly to an increase in amounts due to related parties and accrued dividends payable, offset in part by increases in cash, accounts receivable and inventory. See “Discussion of Operations”. Anticipated Cash Requirements The Company anticipates that it will incur the following expenses over the next twelve months: 1. $100,000 in connection with conclusion of proof of technology pilots in the U.S. 2. $100,000 in connection with locating, evaluating and negotiating potential business opportunities; and 3. $1,800,000 for operating expenses. The Company requires a minimum of approximately $2,000,000 to proceed with its plan of operation over the next twelve months, exclusive of any acquisition or development costs. This amount may also increase if the Company is required to carry out due diligence investigations in regards to any prospective investment or business opportunity or if the costs of negotiating an applicable transaction are greater than anticipated. The Company does not have sufficient working capital to enable it to carry out its stated plan of expanding operation over the next twelve months. As a result, the Company plans to complete private placement sales of its common stock in order to raise the funds necessary to pursue its plan of operation and to fund its working capital in order to enable it to carry out expansion of its operation. There is no assurance that we will be successful in completing any private placement financings. Operating Activities Operating activities provided cash of $72,786 during Q1 2013 as compared to $608,288 used during Q1 2012. The increase in cash provided by operating activities was primarily due to $750,919 cash provided by a related party during Q1 2013 compared to $106,992 during Q1 2012 and due to a decreased net loss for Q1 2013 of $645,077 compared to $829,694 for Q1 2012. 5 Investing Activities Investing activities did not provide or use any cash during Q1 2013. During Q1 2012, $29,860 cash was used in investing activities for the purchase of property and equipment. Financing Activities Financing activities did not provide or use any cash during Q1 2013 or Q1 2012. Commitments The Company did not have any significant commitments or contractual obligations with any parties respecting executive compensation, consulting agreements, or other matters, other than as disclosed below, during fiscal 2012. Management services are provided on a month-to-month basis. On February 21, 2012, the Company entered into a consulting agreement pursuant to which the Company agreed to pay the consultant $6,000 per month for a period of three years commencing March 1, 2012. The Company has also entered into two leases for office space until January 31, 2014.The Company’s future minimum payments under the two leases are $102,093 during the year ended December 31, 2013 and $11,344 during the year ended December 31, 2014. The Company expects to satisfy these commitments from working capital available to the Company. If the working capital is not sufficient for these purposes, the Company intends to raise additional funds through equity or debt financings. See “Going Concern” and “Risk Factors”. The Company has received monthly funding of its working capital requirements from its largest shareholder and Chief Executive Officer, Mr. Ross J. Tocher, who has continued his commitment to support the development of the Company’s software product offering until it can be successfully brought to market. Going Concern Due to the uncertainty of the Company’s ability to meet its current operating and capital expenses, in its report on the Company’s annual financial statements for the year ended December 31, 2012, the Company’s independent auditors included an explanatory paragraph regarding concerns about its ability to continue as a going concern. The Company has accumulated a deficit of $9,324,206 for the period from inception on October 5, 2000 to March 31, 2013, has negative cash flow, has a stockholders’ deficiency and has minimal revenues. The Company owed $2,824,879 to a related party as of March 31, 2013 which amount is unsecured, non-interest bearing and due on demand. There is a risk that the Company will not have the financial resources to satisfy this debt if and when payment is demanded. See “Related Party Transactions”. The future of the Company is dependent upon its ability to obtain adequate financing and upon future profitable operations from advertising sales. Management has plans to seek additional capital through private placements, public offering of any common stock, convertible debt and credit facilities. There is substantial doubt about the Company’s ability to continue as a going concern, as the continuation of its business is dependent on the development of proprietary software, know-how and hardware. The issuance of additional equity securities by the Company could result in a significant dilution in the equity interests of its current shareholders. Obtaining commercial loans, assuming those loans would be available, will increase the Company’s liabilities and future cash commitments. OFF-BALANCE SHEET ARRANGEMENTS The Company has no significant off-balance sheet arrangements that have, or are reasonably likely to have, a current or future effect on its financial condition, changes in financial position, revenues and expenses, results of operations, liquidity, capital expenditures or capital resources that are material to shareholders. 6 RELATED PARTY TRANSACTIONS As of March 31, 2013, amounts owing to related parties consists of $2,824,879 owed to a director and companies controlled by Ross J. Tocher, who is a director, namely R.J. Tocher Holdings Ltd. The amounts owed are unsecured, non-interest bearing and due on demand. During Q1 2013, the Company carried out a number of transactions with related parties in the normal course of business, including the payment of $59,520 (Q1 2012: Nil) in management fees to companies controlled by officers and the recording of stock based compensation of $3,972 (Q1 2012 - $12,338) as consulting fees paid to directors and officers. The management fees were comprised of: CDN$15,000 (Q1 2012: CDN$15,000) to KII Management Inc., a company controlled by Kevin Kortje, the Company’s Chief Financial Officer; CDN$45,000 (Q1 2012: CDN$45,000) to Greg Dureault Personal Law Corp., a company controlled by Greg Dureault, the Company’s Senior Vice-President and General Counsel; and the amount represented by the gain or loss on foreign exchange. The consulting fees represent $662 of stock based compensation to each of Ross Tocher, Barb Welsh, Brian Petersen, Kevin Kortje, Gregorgy Dureault and Alan Husejnagic associated with the vesting of stock options. There are no management agreements in place, and the Company has no contractual requirement to continue paying management fees. Management fees are intended to compensate such persons for their time and dedication to the Company. These transactions were in the normal course of operations and were recorded at their exchange amount, which is the amount of consideration established and agreed to by the related parties. PROPOSED TRANSACTIONS The Company has no proposed transaction as of the date of this MD&A. RECENT ACCOUNTING PRONOUNCEMENTS In June 2011, the FASB issued Accounting Standards Update No. 2011-05, “Presentation of Comprehensive Income” (“ASU No. 2011-05”), which improves the comparability, consistency, and transparency of financial reporting and increases the prominence of items reported in Other Comprehensive Income (“OCI”) by eliminating the option to present components of OCI as part of the statement of changes in stockholders’ equity. The amendments in this standard require that all nonowner changes in stockholders’ equity be presented either in a single continuous statement of comprehensive income or in two separate but consecutive statements. Subsequently in December 2011, the FASB issued Accounting Standards Update No. 2011-12, “Deferral of the Effective Date for Amendments to the Presentation of Reclassifications of Items Out of Accumulated Other Comprehensive Income” (“ASU No. 2011-12”), which indefinitely defers the requirement in ASU No. 2011-05 to present on the face of the financial statements reclassification adjustments for items that are reclassified from OCI to net income in the statement(s) where the components of net income and the components of OCI are presented. The amendments in these standards do not change the items that must be reported in OCI, when an item of OCI must be reclassified to net income, or change the option for an entity to present components of OCI gross or net of the effect of income taxes. The amendments in ASU No. 2011-05 and ASU No. 2011-12 are effective for interim and annual periods beginning after December 15, 2011 and are to be applied retrospectively. The adoption of the provisions of ASU No. 2011-05 and ASU No. 2011-12 did not have a material impact on the Company’s consolidated financial position or results of operations. In September 2011, the FASB issued Accounting Standards Update No. 2011-08, “Testing Goodwill for Impairment” (“ASU No. 2011-08”), which allows entities to use a qualitative approach to test goodwill for impairment. ASU No. 2011-08 permits an entity to first perform a qualitative assessment to determine whether it is more likely than not that the fair value of a reporting unit is less than its carrying value. If it is concluded that this is the case, it is necessary to perform the currently prescribed two-step goodwill impairment test. Otherwise, the two-step goodwill impairment test is not required. ASU No. 2011-08 is effective for annual and interim goodwill impairment tests performed for fiscal years beginning after December 15, 2011. The adoption of the provisions of ASU No. 2011-08 did not have a material impact on the Company’s consolidated financial position or results of operations. 7 RISK FACTORS Much of the information included in this Management Discussion & Analysis includes or is based upon estimates, projections or other forward looking statements. Such forward looking statements include any projections and estimates made by the Company and its management in connection with its business operations. Such estimates, projections or other forward looking statements involve various risks and uncertainties as outlined below. The Company cautions the reader that important factors in some cases have affected and, in the future, could materially affect actual results and cause actual results to differ materially from the results expressed in any such estimates, projections or other forward looking statements. For a discussion of additional risks that may affect the Company’s business or results of operations, please see the Company’s annual report on Form 20-F for the year ended December 31, 2012. In this section, references to “we”, “our” or “us” refers to the Company. Our company currently does not generate revenue from its planned operations, and as a result, we face a high risk of business failure. We have generated minimal revenues from our planned operations to date. As of March 31, 2013, we had accumulated $9,324,206 in losses since inception. Our ability to generate revenues from planned advertising sales depends largely on our ability to provide a large interactive network of digital kiosks and digital TV screens that show our programs in high traffic locations at trade-show exhibitions and large retail stores and shopping malls. This, in turn, requires that we obtain specialized broadcast interactive television (“micro-broadcast”) contracts or concession rights contracts in order to operate our business. As such, in order to generate significant revenues, we will incur substantial expenses in the development of our business. We therefore expect to incur significant losses in the foreseeable future. We recognize that if we are unable to generate significant revenues from our activities, our entire business may fail. There is no history upon which to base any assumption as to the likelihood that we will be successful in our plan of operation, and we can provide no assurance to investors that we will generate operating revenues or achieve profitable operations in the future. If we are not able to effectively protect our intellectual property, our business may suffer a material negative impact and may fail. The success of our company will be dependent on our ability to protect and develop our technology; however, we have not yet obtained any patents or trademarks other than our U.S. trade name “Qwick Media”. We completed our registration of the U.S. trade-name “Qwick Media”, which was issued on September 20, 2011 under number 4,029,739. In addition, on March 30, 2012, we applied under reference number 2065-100 for the Canadian trade name “Qwick Deal”, which application is pending. If we are unable to secure trademark and patent protection for our intellectual property in the future or that protection is inadequate for future products, our business may be materially adversely affected. Further, there is no assurance that our interactive kiosks and displays or other aspects of our business do not or will not infringe upon patents, copyrights or other intellectual property rights held by third parties. Although we are not aware of any such claims, we may become subject to legal proceedings and claims from time to time relating to the intellectual property of others in the ordinary course of our business. If we are found to have violated the intellectual property rights of others, we may be enjoined from using such intellectual property, and we may incur licensing fees or be forced to develop alternatives. In addition, we may incur substantial expenses and diversion of management time in defending against these third-party infringement claims, regardless of their merit. Successful infringement or licensing claims against us may result in substantial monetary liabilities, which may materially and adversely disrupt our business. We have had negative cash flows from operations and if we are not able to obtain further financing, our business operations may fail. We had cash in the amount of $216,066 and working capital deficiency of $2,461,406 as of March 31, 2013. If our current resources are insufficient to satisfy our cash requirements, we may seek to sell additional equity or debt securities or obtain a credit facility. The sale of convertible debt securities or additional equity securities could result in additional dilution to our shareholders. The incurrence of indebtedness would result in increased debt service obligations and could result in operating and financing covenants that would restrict our operations and liquidity. We cannot assure you that financing will be available in amounts or on terms acceptable to us, if at all. Any failure to raise additional funds on favorable terms could have a material adverse effect on our liquidity and financial condition and could cause our business to fail. 8 Our limited operating history may not provide an adequate basis to judge our future prospects and results of operations. Prior to our acquisition of Qeyos, we were a shell company. As such, our limited operating history may not provide a meaningful basis for readers to evaluate our business, financial performance and prospects. It is also difficult to evaluate the viability of our plan to implement an interactive digital media micro-broadcast network and other advertising media dedicated to the DOOH sector because we do not have sufficient experience to address the risks frequently encountered by early stage companies using new forms of advertising media and entering new and rapidly evolving markets. It may be difficult for readers to evaluate our senior management team and their effectiveness, on an individual or collective basis, and their ability to address future challenges to our business. If advertisers or the viewing public do not accept, or lose interest in, our interactive digital media network, we may be unable to generate sufficient cash flow from our operating activities and our prospects and results of operations could be negatively affected. The market for interactive digital media networks in North America is relatively new and its potential is uncertain. Our success depends on the acceptance of our interactive digital media network by advertising clients and agencies and their continuing and increased interest in this medium as a component of their advertising strategies. Interactive DOOH advertising is a new concept in North America. If we are not able to adequately track consumer responses to our programs, in particular tracking the demographics of consumers most receptive to interactive advertising, we will not be able to provide sufficient feedback and data to existing and potential advertising clients to help us generate demand and determine pricing. Without improved market research, advertising clients may reduce their use of interactive advertising and instead turn to more traditional forms of advertising that have more established and proven analytical methods of tracking effectiveness. If a substantial number of advertisers lose interest in advertising on our planned micro-broadcast digital media networks for these or other reasons, or become unwilling to purchase advertising time slots on our planned network, we will be unable to generate sufficient revenues and cash flow to operate our business, and our revenues, prospects and results of operations could be negatively affected. We may depend on third-party program producers to provide the non-advertising content that we include in our interactive programs. Failure to obtain high-quality content on commercially reasonable terms could materially reduce the attractiveness of our Micro-broadcast network, harm our reputation and cause our planned revenues to be unrealized or to decline. We are planning for the majority of our interactive digital kiosks and TV screens to mix advertising and non- advertising content. We do not produce or create any of the non-advertising content included in our programs. The advertisers will provide us with the advertising content that they do not retain us to produce. All of the non- advertising content is provided by third-party content providers such as various local television stations and television production companies. There is no assurance that we will be able to secure these contracts or obtain non-advertising content on satisfactory terms, or at all. If we fail to obtain a sufficient amount of high-quality content on a cost-effective basis, advertisers may find advertising on our Micro-broadcast networks unattractive and may not wish to purchase advertising time slots on our network, which would materially and adversely affect our ability to generate revenues from our advertising time slots and cause our revenues to decline and our business and prospects to deteriorate. 9 Because we may rely on third-party agencies to help source advertising clients, our failure to retain key third- party agencies or attract additional agencies on favorable terms could materially and adversely affect our revenue growth. We plan to engage third-party agencies to assist us in sourcing advertising clients from time to time. We do not have any long-term or exclusive agreements with these agencies, including our key third-party agencies, and cannot assure that we will obtain or continue to maintain favorable relationships with them. If we fail to obtain and retain key third-party agencies or attract additional agencies, we may not be able to secure or retain advertising clients or attract new advertisers or advertising agency clients and our business and results of operations could be materially adversely affected. Because we may be dependent on a limited number of customers for a significant portion of our revenues and this dependence may continue or reoccur in the future, we may be vulnerable to the loss of major customers or delays in payments from these customers. Given our limited operating history and the rapid growth of our industry, we cannot assure that we will not be dependent on a small number of customers in the future. If we fail to sell our services to one or more key customers in any particular period, or if a large customer purchases less of our services or fails to purchase additional advertising time on our micro-broadcast networks, our revenues could be unrealized or could decline and our operating results could be adversely affected. In addition, the dependence on a small number of customers could leave us more vulnerable to delays in payments from these customers. If one of our larger customers is significantly delinquent with their payments, our financial condition may be materially and adversely affected. We face significant competition in the global advertising industry, and if we do not compete successfully against new and existing competitors in North America and China, we may not realize or may lose our future market share, and our intended profitability may be adversely affected. We face significant competition in the global advertising industry. We compete for advertising clients primarily on the basis of network size and coverage, location, price, the quality of our programs, the range of services that we offer and brand recognition. Significant competition could reduce our planned operating margins and profitability and result in a loss of intended market share. Some of our existing and potential competitors may have competitive advantages, such as significantly greater brand recognition, financial, marketing or other resources and may be able to mimic and adopt our business model. In addition, several of our competitors have significantly larger advertising networks than we do, which gives them an ability to reach a larger number of overall potential consumers and which make them less susceptible to downturns in particular sectors, such as the interactive sector. Moreover, significant competition will provide advertisers with a wider range of media and advertising service alternatives, which could lead to lower prices and decreased revenues, gross margins and profits. We cannot assure you that we will be able to successfully compete against new or existing competitors. Future acquisitions may have an adverse effect on our ability to manage our business. We may acquire businesses, technologies, services or products which are complementary to our core interactive digital media network business. Future acquisitions may expose us to potential risks, which could have a material and adverse effect on our ability to manage our business, our revenues and net income. Further, we may need to raise additional debt funding or sell additional equity securities to make such acquisitions. The raising of additional debt funding by us, if required, would result in increased debt service obligations and could result in additional operating and financing covenants, or liens on our assets, that would restrict our operations, and the sale of additional equity securities could result in additional dilution to our shareholders. Our quarterly and annual operating results are difficult to predict and may fluctuate significantly from period to period in the future. Our future plans for quarterly and annual operating results are difficult to predict and may fluctuate significantly, if realized, from period to period based on the seasonality of consumer spending and corresponding advertising trends in North America. In addition, DOOH and advertising spending in North America generally tends to increase during holidays and tends to decrease during the fourth quarter. DOOH and advertising spending in North America is also affected by certain special events and related government measures. As a result, period-to-period comparisons of our operating results may be unreliable as an indication of our future performance. 10 We may be subject to, and may expend significant resources in defending against, government actions and civil suits based on the content we provide through our interactive digital media network. Civil claims may be filed against us for fraud, defamation, subversion, negligence, copyright or trademark infringement or other violations due to the nature and content of the information displayed on our network. If consumers find the content displayed on our network to be offensive, clientele may seek to hold us responsible for any consumer claims or may terminate their relationships with us. Offensive and objectionable content and legal standards for defamation and fraud are defined in North America, but we may not be able to properly screen out unlawful content. In addition, if the security of our content management system is breached and unauthorized images, text or audio sounds are displayed on our network, viewers or the government may find these images, text or audio sounds to be offensive, which may subject us to civil liability or government censure despite our efforts to ensure the security of our content management system. Any such event may also damage our reputation. If our advertising viewers do not believe our content is reliable or accurate, our business model may become less appealing to viewers in North America and our advertising clients may be less willing to place advertisements on our planned network. We do not have any business liability, disruption or litigation insurance, and any business disruption or litigation we experience might result in our incurring substantial costs and the diversion of resources. Insurance companies offer limited business insurance products and do not, to our knowledge, offer business liability insurance suitable to management. While business disruption insurance is available, we have determined that the risks of disruption, cost of such insurance and the difficulties associated with acquiring such insurance on commercially reasonable terms make it impractical for us to have such insurance. As a result, except for directors and fire insurance, we do not have any business liability, disruption or litigation insurance coverage for our development operations. Any business disruption or litigation may result in our incurring substantial costs and the diversion of resources. Compliance with advertising laws and regulations may be difficult and could be costly, and failure to comply could subject us to government sanctions. Advertising laws and regulations require advertisers, advertising operators and advertising distributors, including businesses such as ours, to ensure that the content of the advertisements they prepare or distribute are fair and accurate and are in full compliance with applicable laws. Violation of these laws or regulations may result in penalties, including fines, confiscation of advertising fees, orders to cease dissemination of the advertisements and orders to publish an advertisement correcting the misleading information. In circumstances involving serious violations, government may revoke a violator’s license for advertising business operations. We endeavor to comply with applicable laws, including by requesting relevant documents from the advertisers. However, we cannot assure the reader that each advertisement that an advertiser or advertising agency client provides to us and which we include in our micro-broadcast network programs is in compliance with relevant advertising laws and regulations or that the supporting documentation and government approvals provided to us by our advertising clients in connection with certain advertising content are complete. Although we review advertising content for compliance with relevant laws and regulations, we cannot assure the reader that we will be able to properly review the content to comply with the standards imposed on us with certainty. Fluctuations in exchange rates may have a material adverse effect on your investment. The reporting and functional currency of our company is the U.S. dollar. However, a substantial portion of the expected revenues and expenses of our consolidated operating subsidiaries and affiliate entities may be denominated in CAD and RMB. The value of these currencies against the U.S. dollar may fluctuate and is affected by, among other things, changes in the political and economic conditions in Canada and China where our software is developed in Wuxi. Fluctuations in exchange rates, primarily those involving the U.S. dollar, may affect the relative purchasing power of our working capital and our balance sheet and earnings per share in U.S. dollars. In addition, appreciation or depreciation in the value of the foreign currencies relative to the U.S. dollar would affect our financial results reported in U.S. dollar terms without giving effect to any underlying change in our business or results of operations. Fluctuations in the exchange rate will also affect the relative value of any dividend we may issue which will be exchanged into U.S. dollars, and earnings from, and the value of, any U.S. dollar-denominated investments we make in the future. As a result, fluctuations in exchange rates may have a material adverse effect on your investment. 11 Because our officers, directors and principal shareholders control a large percentage of our common stock, such insiders have the ability to influence matters affecting our shareholders. Our officers and directors, in the aggregate, beneficially own 42% of the issued and outstanding common shares. As a result, they have the ability to influence matters affecting our shareholders, including the election of our directors, the acquisition or disposition of our assets, and the future issuance of our shares. Because our officers, directors and principal shareholders control such shares, investors may find it difficult to replace our management if they disagree with the way our business is being operated. Because the influence by these insiders could result in management making decisions that are in the best interest of those insiders and not in the best interest of the investors, you may lose some or all of the value of your investment in our common shares. Our business depends substantially on the continuing efforts of our senior executives, and our business may be severely disrupted if we lose their services. Our future success heavily depends upon the continued services of our senior executives and other key employees. In particular, we rely on the expertise, financial assistance and experience of our chief executive officer, Ross J. Tocher. We rely on the industry expertise, experience in our business operations and sales and marketing, of our Vice-President of Operations, Alan Husejnagic, and Vice-President of Sales, Ted Cowie, and their working relationships with our employees, other major shareholders, advertising clients, micro-broadcast network sponsors and advertisers, and relevant government authorities. If one or more of our senior executives were unable or unwilling to continue in their present positions, we might not be able to replace them easily or at all. If any of our senior executives joins a competitor or forms a competing company, we may lose clients, suppliers, key professionals and staff members. Each of our executive officers has entered into an employment agreement with us, which contains non-competition provisions. However, if any dispute arises between our executive officers and us, we cannot assure you the extent to which any of these agreements could be enforced. If our business is unsuccessful, our shareholders may lose their entire investment. Although shareholders will not be bound by or be personally liable for our expenses, liabilities or obligations beyond their total original capital contributions, should we suffer a deficiency in funds with which to meet our obligations, the shareholders as a whole may lose their entire investment in our company. Our common stock is illiquid and shareholders may be unable to sell their shares. There is currently a limited market for our common stock and we can provide no assurance to investors that a market will develop. If a market for our common stock does not develop, our shareholders may not be able to re- sell the shares of our common stock that they have purchased and they may lose all of their investment. Public announcements regarding our company, changes in government regulations, conditions in our market segment and changes in earnings estimates by analysts may cause the price of our common shares to fluctuate substantially. In addition, the Pink Sheets and/or OTC Bulletin Board are not exchanges and, because trading of securities on the Pink Sheets or OTC Bulletin Board is often more sporadic than the trading of securities listed on an exchange, you may have difficulty reselling any of the shares you purchase from our shareholders. Investors’ interests in our company will be diluted and investors may suffer dilution in their net book value per share if we issue additional shares or raise funds through the sale of equity securities. Our constating documents currently authorize the issuance of 400,000,000 shares of common stock with a par value of $0.001 and 100,000,000 preferred shares with a par value of $0.001. If we are required to issue any additional shares or enter into private placements to raise financing through the sale of equity securities, investors’ interests in our company will be diluted and investors may suffer dilution in their net book value per share depending on the price at which such securities are sold. If we issue any such additional shares, such issuances also will cause a reduction in the proportionate ownership and voting power of all other shareholders. Further, any such issuance may result in a change in our control. 12 DISCLOSURE OF OUTSTANDING SHARE DATA The Company’s shares are quoted for trading on the OTC Bulletin Board under the symbol “QWIKF”. As of May 29, 2013, the share capital of the Company was as follows: Class of Shares Par Value Number Authorized Number Issued Common Preferred Shares 25,000,000 preferred shares have been designated as Class A Preferred Shares Stock Option Plan As at May 29, 2013, the following stock options were outstanding: Number Outstanding Exercise Price Expiry Date July 30, 2013 November 30, 2013 February 28, 2014 July 30, 2014 November 30, 2014 February 28, 2015 July 30, 2015 November 30, 2015 December 29, 2015 The Company has no outstanding warrants or other securities that are convertible into Shares. ADDITIONAL INFORMATION The Company files annual and other reports and other information with Canadian securities regulatory authorities and with the SEC in the United States. The documents filed with the SEC are available to the public from the SEC’s website at http://www.sec.gov. The documents filed with Canadian securities regulatory authorities are available to the public at http://www.sedar.com. APPROVAL The Board of Directors of Qwick Media Inc. has approved the disclosure contained in this interim Management Discussion and Analysis. 13
